Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 09, 2020

The Court of Appeals hereby passes the following order:

A20A0093. JAMES BRANDLEY BEARDEN v. THE STATE.

      James Brandley Bearden was convicted by a jury of two counts of aggravated
sodomy, two counts of incest, and four counts of sexual battery. Bearden filed a
motion for new trial, arguing, among other things, that the trial court’s admission of
prior act evidence under OCGA § 24-4-413 (a) to show propensity violated his right
to due process under the Fourteenth Amendment of the United States Constitution.
The trial court denied the motion for new trial. Bearden filed this appeal.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States and
all cases in which the constitutionality of a law, ordinance, or constitutional provision
has been called into question.” Atlanta Independent School System v. Lane, 266 Ga.
657, 657 (1) (469 SE2d 22) (1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1)). Because the trial court rejected Bearden’s constitutionality argument, it
appears that jurisdiction over this appeal may lie in the Supreme Court. As the
Supreme Court has the ultimate responsibility for determining appellate jurisdiction,
see Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587)
(1996), this appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     03/09/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.